Case 1:19-cv-25146-MGC Document5 Entered on FLSD Docket 12/23/2019 Page 1 of 2

ANDREW SCHARIN,
Plaintiff,

Vv.

ROYAL CARIBBEAN CRUISES LTD.,

Defendant.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO.: 1:19-CV-25146

NOTICE OF FILING RETURN OF SERVICE

COMES NOW, the Plaintiff, ANDREW SCHARIN, by and through undersigned

counsel, respectfully submits this Notice of Filing Return of Service in a Civil Action, and

pursuant to the Local Rules.

Respectfully submitted,

David F. Baron, Esquire

Attorney for Plaintiff

BARON & HERSKOWITZ

One Datran Center, Suite 1704

9100 South Dadeland Boulevard

Miami, Florida 33156

Tel: (305) 670-0101/Fax: (305) 670-2393
Primary E-Mail: David@bhfloridalaw.com
Secondary E-Mail: — secretary(@bhfloridalaw.com
By:  /s/ David F. Baron

DAVID F. BARON, ESQUIRE

Florida Bar No.: 297089
Case 1:19-cv-25146-MGC Document5 Entered on FLSD Docket 12/23/2019 Page 2 of 2
CASE NO.: 1:19-CV-25146

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed with the Clerk of Court using CM/ECF on this 77 ) day of December, 2019.

/s/David F. Baron
DAVID F. BARON, ESQUIRE
Florida Bar No.: 297089
